Case 1:21-cv-01358-GBD Document 37 Filed 06/09/21 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

 
 
   

= “CTRONICALLY FILED

DIGNO QUITUISACA TAPIA, individually and on:
behalf of others similarly situated,

 

 

Plaintiff, :

-against- : ORDER
NATIONS ROOF EAST, LLC (D/B/A NATIONS : 21 Civ. 1358 (GBD)
ROOF EAST LLC), NATIONS ROOF OF NEW
YORK, LLC (D/B/A NATIONS ROOF EAST
LLC), PATRICIA DONOHUE , MICHAEL

JOHANNES , SAL DOE , JOSE DOE , ANDY
DOE , MATA DOE, and DAVID DOE,

Defendants.

GEORGE B. DANIELS, District Judge:

The initial conference is adjourned from June 17, 2021 to July 21, 2021 at 9:30 a.m.

Dated: June 9, 2021
New York, New York

SO ORDERED.

Gane 6 Dow

CEPR ep DANIELS
ITER STATES DISTRICT JUDGE

 

 
